Title: To George Washington from Brigadier General James Clinton, 13 January 1779
From: Clinton, James
To: Washington, George


  
    Sir
    Albany [N.Y.] Jany 13th 1779
  
Your’s of the 20th December came to hand after an Interval of twenty days. Immediately on the receipt of it I dispatched a Messenger to Major Posey, with your Excellency’s Letter, requesting him to repair to Head Quarters without Loss of time.
As to his Corps, tho’ I am equally desirous with you that they shoud join their Corps as they are composed of different Regiments & very ill cloathed—yet the Scarcity of Troops in this Department, and the constant Application for more on the Frontiers reprobate the Idea of sending them unless they cou’d be speedily supplied, or in consequence of Your Excellency positive Order.
Inclosed is a list of the Southern Troops in the Hospital in this department who are fit to do duty, but cannot be sent down as they, are destitute of Cloathing particularly Shoes & Hose—If your Excellency shoud think proper to send an Officer with Cloathing, they might be sent down with him. your humb. Sert

  James Clinton B. G.

